Case: 6:17-cr-00036-CHB-HAI Doc #: 212 Filed: 07/31/20 Page: 1 of 1 - Page ID#: 3851




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

   UNITED STATES OF AMERICA,                         )
                                                     )
           Plaintiff,                                )     Criminal Action No. 6:17-CR-036-CHB-1
                                                     )
   v.                                                )
                                                     )         ORDER SETTING TELEPHONIC
   RODNEY SCOTT PHELPS,                              )               CONFERENCE
                                                     )
           Defendant.                                )
                                       ***    ***        ***    ***
        This matter is before the Court on its own motion to set this matter for a telephonic

 conference for the purpose of discussing restitution. Accordingly, and the Court being otherwise

 sufficiently advised;

        IT IS HEREBY ORDERED as follows:

        1. A Telephonic Conference is SET for today, July 31, 2020 at the hour of 2:30 p.m.

 The parties are directed to call 888-363-4735, using access code 9522526. Please dial in a few

 minutes before the conference is scheduled to begin.

        This the 31st day of July, 2020.




                                                 1
